                   Case 19-11743-KG           Doc 349       Filed 10/10/19        Page 1 of 9



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      ) Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 ) Case No. 19-11743 (KG)
                                            )
                                            ) (Jointly Administered)
             Debtors.                       )
                                            )
_________________________________________ )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON OCTOBER 15, 2019 AT 2:00 P.M. (ET)2

I.       RESOLVED/ADJOURNED MATTERS:

         1.        Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially all of the Debtors’ Assets, (B) Approving Stalking Horse Bid
                   Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially all of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief; and (II)(A) Approving
                   Sale of Substantially all of the Debtors’ Assets Free and Clear of all Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No 33; filed August 5, 2019]




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
2
  The hearing will be before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any party who wishes
to appear telephonically at such hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 p.m.
(noon) (Eastern Time) on Monday, October 14, 2019, to register his/her telephonic appearance in accordance
with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.




RLF1 22158241v.2
                   Case 19-11743-KG       Doc 349     Filed 10/10/19    Page 2 of 9



                   Cure Objection Deadline:            September 12, 2019 at 4:00 p.m. (ET);
                                                       extended to September 13, 2019 at 12:00
                                                       p.m. (noon) (ET) for U.S. Cities Operating
                                                       Fund, LP; extended to September 13, 2019
                                                       at 4:00 p.m. (ET) for Lady Jayne Hotels,
                                                       Inc.; extended to September 13, 2019 at 5:00
                                                       p.m. (ET) for Batory Foods

                   A.     Limited Objection of WF PP Realty, LLC to the Sale of Substantially all
                          of the Debtors’ Assets [Docket No. 206; filed September 9, 2019]

                   B.     Objection of Centurylink Communications, LLC to Proposed Cure
                          Amount [Docket No. 242; filed September 11, 2019]

                   C.     Limited Objection of SFT Holdings, LLC to Cure Cost in the Amended
                          Notice of Potential Assumption and Assignment of Executory Contracts or
                          Unexpired Leases and Cure Costs [Docket No. 243; filed September 11,
                          2019]

                   D.     Objection to Assumption and Assignment filed by CrunchTime!
                          Information Systems, Inc. [Docket No. 248; filed September 12, 2019]

                   E.     Objection of National Retail Properties, Inc. to Potential Assumption and
                          Assignment of Leases [Docket No. 251; filed September 12, 2019]

                   F.     Objection by Berjan T Holdings LLC to Proposed Assumption and
                          Assignment of Contract or Lease and Stated Cure Cost; Declaration of
                          David Tohl [Docket No. 253; filed September 12, 2019]

                   G.     Objection of WF PP Realty, LLC to Amended Notice of Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          and Cure Costs [Docket No. 254; filed September 12, 2019]

                   H.     Objection of The Buntin Group, Inc. to the Proposed Cure Amounts
                          Associated with the Proposed Assumption of Executory Contracts and
                          Unexpired Leases [Docket No. 256; filed September 12, 2019]

                   I.     Objection of the Chubb Companies with Respect to the Notice of Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          and Cure Costs [Docket No. 257; filed September 12, 2019]

                   J.     Objection of Eretz Company LLC to Notice of Potential Assumption and
                          Assignment of Executory Contracts or Unexpired Leases and Cure Costs
                          [Docket No. 259; filed September 12, 2019]

                   K.     Objection of Lebedoff Family Partnership (Golden Valley) to Notice of
                          Potential Assumption and Assignment of Executory Contracts or

                                                  2
RLF1 22158241v.2
                   Case 19-11743-KG    Doc 349      Filed 10/10/19   Page 3 of 9



                        Unexpired Leases and Cure Costs [Docket No. 261; filed September 12,
                        2019]

                   L.   Objection of Lebedoff Family Partnership (Roseville) to Notice of
                        Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Costs [Docket No. 262; filed September 12,
                        2019]

                   M.   Objection of New Road Development, LLP to Notice of Potential
                        Assumption and Assignment of Executory Contracts or Unexpired Leases
                        and Cure Costs [Docket No. 263; filed September 12, 2019]

                   N.   Objection of New Road Development of Lakeville, LLP to Notice of
                        Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Costs [Docket No. 264; filed September 12,
                        2019]

                   O.   Murdock Plaza, LLC’s Objection to Debtors’ Proposed Assumption and
                        Assignment of Lease and Proposed Cure Costs [Docket No. 265; filed
                        September 12, 2019]

                   P.   Objection and Reservation of Rights of AEI Fund Management, Inc., to
                        Debtors’ Amended Notice of Potential Assumption and Assignment of
                        Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                        266; filed September 12, 2019]

                   Q.   Limited Objection of David V. Lees to Proposed Cure Amount [Docket
                        No. 267; filed September 12, 2019]

                   R.   Objection of SCF RC Funding L, LLC to Debtors’ Proposed Assumption
                        and Assignment of Leases and Proposed Cure Costs [Docket No. 271;
                        filed September 13, 2019]

                   S.   Objection to Debtors’ Notice of Potential Assumption and Assignment of
                        Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                        154] filed by Lady Jayne Hotels, Inc. [Docket No. 273; filed September
                        13, 2019]

                   T.   Objection and Reservation of Rights of U.S. Cities Fund Operating LP
                        with Respect to Amended Notice of Potential Assumption and Assignment
                        of Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                        275; filed September 13, 2019]

                   U.   Informal comments from Yoder Investments

                   V.   Informal comments from Segura Investors VIII; Segura Investors IX, LLC

                   W.   Informal comments from Omega Group LLLP
                                                3
RLF1 22158241v.2
                   Case 19-11743-KG        Doc 349      Filed 10/10/19    Page 4 of 9



                   X.     Batory Foods’ Limited Objection and Reservation of Rights to Debtors’
                          Notice of Potential Assumption and Assignment of Executory Contracts
                          and Cure Amounts [Docket No. 282; filed September 13, 2019]

                   Related Documents:

                   i.     Declaration of Jason Abt in Support of Motion of Debtors for Entry of
                          Orders (I)(A) Approving Bidding Procedures for Sale of Substantially all
                          of the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C)
                          Scheduling Auction for, and Hearing to Approve, Sale of Substantially all
                          of the Debtors’ Assets, (D) Approving Form and Manner of Notice of
                          Sale, Auction and Sale Hearing, (E) Approving Assumption and
                          Assignment Procedures and (F) Granting Related Relief; and (II)(A)
                          Approving Sale of Substantially all of the Debtors’ Assets Free and Clear
                          of all Liens, Claims, Interests and Encumbrances, (B) Approving
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases and (C) Granting Related Relief [Docket No. 34; filed August 5,
                          2019]

                   ii.    Supplement to Motion of Debtors for Entry of Orders (I)(A) Approving
                          Bidding Procedures for Sale of Substantially all of the Debtors’ Assets,
                          (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction
                          for, and Hearing to Approve, Sale of Substantially all of the Debtors’
                          Assets, (D) Approving Form and Manner of Notice of Sale, Auction and
                          Sale Hearing, (E) Approving Assumption and Assignment Procedures and
                          (F) Granting Related Relief; and (II)(A) Approving Sale of Substantially
                          all of the Debtors’ Assets Free and Clear of all Liens, Claims, Interests and
                          Encumbrances, (B) Approving Assumption and Assignment of Executory
                          Contracts and Unexpired Leases and (C) Granting Related Relief [Docket
                          No. 118; filed August 21, 2019]

                   iii.   Order (A) Approving Bidding Procedures for Sale of Substantially all of
                          the Debtors’ Assets, (B) Approving Stalking Horse Protections, (C)
                          Scheduling Auction for, and Hearing to Approve, Sale of Substantially all
                          of the Debtors’ Assets, (D) Approving Form and Manner of Notices of
                          Sale, Auction and Sale Hearing, (E) Approving Assumption and
                          Assignment Procedures and (F) Granting Related Relief [Docket No. 141;
                          filed August 23, 2019]

                   iv.    Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [Docket
                          No. 150; filed August 28, 2019]

                   v.     Notice of Potential Assumption and Assignment of Executory Contracts or
                          Unexpired Leases and Cure Costs [Docket No. 154; filed August 29,
                          2019]



                                                    4
RLF1 22158241v.2
                   Case 19-11743-KG        Doc 349      Filed 10/10/19    Page 5 of 9



                   vi.     Notice of Filing of Orders (I) Approving and Authorizing Sale of
                           Substantially all of the Debtors’ Assets to the Purchaser Free and Clear of
                           Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases; and (III) Granting Related Relief [Docket No. 155;
                           filed August 29, 2019]

                   vii.    Amended Notice of Potential Assumption and Assignment of Executory
                           Contracts or Unexpired Leases and Cure Costs [Docket No. 160; filed
                           September 1, 2019]

                   viii.   Affidavit of Publication of the Notice of Sale, Bidding Procedures,
                           Auction, and Sale Hearing in USA Today [Docket No. 166; filed
                           September 3, 2019]

                   ix.     Notice of Successful Bidders with Respect to the Debtors’ Assets [Docket
                           No. 247; filed September 11, 2019]

                   x.      Notice of Filing of (A)(I) Perkins Sale Order, (II) Revised Foxtail Sale
                           Order, and (III) Revised MC Sale Order and (B) Redlines Thereof Docket
                           No. 289; filed September 16, 2019]

                   xi.     Declaration of David Scheid in Support of Motion of Debtors for Entry of
                           Orders (A) Approving Sale of Substantially all of the Debtors’ Assets Free
                           and Clear of all Liens, Claims, Interests and Encumbrances, (B)
                           Approving Assumption and Assignment of Executory Contracts and
                           Unexpired Leases and (C) Granting Related Relief [Docket No. 290; filed
                           September 16, 2019]

                   xii.    Order (A) Approving and Authorizing Sale of Substantially all of the
                           Debtors’ Ohio Business Assets, Free and Clear of all Liens, Claims,
                           Encumbrances and Other Interests, (B) Approving the Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases Related
                           Thereto, and (C) Granting Related Relief [Docket No. 303; filed
                           September 18, 2019]

                   xiii.   Order (A) Approving and Authorizing Sale of Substantially all of the MC
                           Business Assets and California Business Assets, Free and Clear of all
                           Liens, Claims, Encumbrances and Other Interests, (B) Approving the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases Related Thereto, and (C) Granting Related Relief
                           [Docket No. 304; filed September 18, 2019]




                                                    5
RLF1 22158241v.2
                   Case 19-11743-KG       Doc 349       Filed 10/10/19   Page 6 of 9



                   xiv.   Order (A) Approving and Authorizing Sale of Substantially all of the
                          Debtors’ Perkins Business Assets Free and Clear of all Liens, Claims,
                          Encumbrances and Other Interests, (B) Approving the Assumption and
                          Assignment of Certain Executory Contracts and Unexpired Leases Related
                          Thereto, and (C) Granting Related Relief [Docket No. 306; filed
                          September 18, 2019]

                   xv.    Notice of Errata and Notice of Filing Corrected Exhibit [Docket No. 319;
                          filed September 27, 2019]

                   xvi.   Notice of Withdrawal [Docket No. 320; filed September 27, 2019]

                   Status: The cure objections are either resolved or adjourned to a date to be
                           determined. Accordingly, a hearing on this matter is no longer necessary.

         2.        Application of the Official Committee of Unsecured Creditors for Order, Pursuant
                   to 11 U.S.C. §§ 328, and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,
                   Authorizing and Approving the Employment and Retention of Pachulski Stang
                   Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured Creditors
                   Nunc Pro Tunc to August 14, 2019 [Docket No. 276; filed September 13, 2019]

                   Response/Objection Deadline:          September 27, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:        None.

                   Related Documents:

                   i.     Certification of No Objection Regarding Application of the Official
                          Committee of Unsecured Creditors for Order, Pursuant to 11 U.S.C. §§
                          328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,
                          Authorizing and Approving the Employment and Retention of Pachulski
                          Stang Ziehl & Jones LLP as Counsel to the Official Committee of
                          Unsecured Creditors Nunc Pro Tunc to August 14, 2019 [Docket No. 337;
                          filed October 3, 2019]

                   ii.    Order Authorizing and Approving the Retention of Pachulski Stang Ziehl
                          & Jones LLP as Counsel to the Official Committee of Unsecured Creditors
                          Nunc Pro Tunc to August 14, 2019 [Docket No. 340; filed October 4,
                          2019]

                   Status: On October 4, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         3.        Motion of the Official Committee of Unsecured Creditors for an Order Clarifying
                   the Requirements to Provide Access to Confidential or Privileged Information
                   [Docket No. 277; filed September 13, 2019]

                   Response/Objection Deadline:          September 27, 2019 at 4:00 p.m. (ET)
                                                    6
RLF1 22158241v.2
                   Case 19-11743-KG       Doc 349       Filed 10/10/19   Page 7 of 9



                   Responses/Objections Received:        None.

                   Related Documents:

                   i.     Certification of No Objection Regarding Motion of the Official Committee
                          of Unsecured Creditors for an Order Clarifying the Requirements to
                          Provide Access to Confidential or Privileged Information [Docket No.
                          338; filed October 3, 2019]

                   ii.    Order Clarifying the Requirements to Provide Access to Confidential or
                          Privileged Information [Docket No. 339; filed October 4, 2019]

                   Status: On October 4, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         4.        Motion of Debtors for an Order Establishing Bar Dates and Related Procedures
                   for Filing Proofs of Claim (Including for Administrative Expense Claims Arising
                   Under Section 503(b)(9) of the Bankruptcy Code) and Approving the Form and
                   Manner of Notice Thereof [Docket No. 283; filed September 13, 2019]

                   Response/Objection Deadline:          September 27, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:        None.

                   Related Documents:

                   i.     Certification of Counsel Regarding Order Establishing Bar Dates and
                          Related Procedures for Filing Proofs of Claim (Including for
                          Administrative Expense Claims Arising Under Section 503(b)(9) of the
                          Bankruptcy Code) and Approving the Form and Manner of Notice Thereof
                          [Docket No. 327; filed September 30, 2019]

                   ii.    Order Establishing Bar Dates and Related Procedures for Filing Proofs of
                          Claim (Including for Administrative Expense Claims Arising Under
                          Section 503(b)(9) of the Bankruptcy Code) and Approving the Form and
                          Manner of Notice Thereof [Docket No. 333; filed October 2, 2019]

                   Status: On October 2, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      MATTER FILED UNDER CERTIFICATION:

         5.        Motion of Debtors for Order Authorizing Employment and Compensation of
                   Professionals Utilized in Ordinary Course of Business, Effective Nunc Pro Tunc
                   to the Petition Date [Docket No. 307; filed September 18, 2019]



                                                    7
RLF1 22158241v.2
                   Case 19-11743-KG        Doc 349      Filed 10/10/19    Page 8 of 9



                   Response/Objection Deadline:          October 2, 2019 at 4:00 p.m. (ET); extended
                                                         to October 9, 2019 at 4:00 p.m. (ET) for the
                                                         Office of the United States Trustee for the
                                                         District of Delaware (the “U.S. Trustee”)

                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                   B.     Informal comments from the Official Committee of Unsecured Creditors
                          (the “Committee”)

                   C.     Informal comments from the DIP Lenders

                   Related Documents:

                   i.     Certification of Counsel Regarding Order Authorizing Employment and
                          Compensation of Professionals Utilized in Ordinary Course of Business,
                          Effective Nunc Pro Tunc to the Petition Date [Docket No. 348; filed
                          October 10, 2019]

                   Status: On October 10, 2019, the Debtors filed a revised form of order under
                           certification of counsel in connection with this matter. Accordingly a
                           hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.




                                                    8
RLF1 22158241v.2
                   Case 19-11743-KG   Doc 349       Filed 10/10/19   Page 9 of 9



Dated: October 10, 2019
       Wilmington, Delaware

                                       /s/ Megan E. Kenney
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Daniel J. DeFranceschi (No. 2732)
                                       Michael J. Merchant (No. 3854)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Megan E. Kenney (No. 6426)
                                       Sarah E. Silveira (No. 6580)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701

                                       -and-

                                        AKIN GUMP STRAUSS HAUER & FELD LLP
                                        Scott L. Alberino (admitted pro hac vice)
                                        Joanna Newdeck (admitted pro hac vice)
                                        2001 K Street, N.W.
                                        Washington, D.C. 20006
                                        Telephone: (202) 887-4000
                                        Facsimile: (202) 887-4288

                                        -and-

                                        AKIN GUMP STRAUSS HAUER & FELD LLP
                                        Gary A. Ritacco (admitted pro hac vice)
                                        One Bryant Park
                                        New York, New York 10036
                                        Telephone: (212) 872-1000
                                        Facsimile: (212) 872-1002

                                        Counsel to the Debtors and
                                        Debtors in Possession




                                                9
RLF1 22158241v.2
